Citation Nr: 0942870	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  09-04 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for cardiovascular 
disability (to include cerebrovascular accident and 
hypertension).


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served in the New Philippine Scouts from February 
1946 to January 1949.  The Veteran also claims prior 
guerrilla service, but this could not be verified, as 
discussed below.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Notice of disagreements were received in October 2008 
(PTSD) and November 2008 (cardiovascular disability), a 
statement of the case was issued in November 2008, and a 
substantive appeal was received in January 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The National Personnel Records Center has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces from April 1942 to 
August 1945.

2.  During the Veteran's service in the New Philippine Scouts 
from February 1946 to January 1949, there is no documented 
evidence that he was involved in combat, nor is there any 
independent evidence corroborating the occurrence of a 
specific in-service stressor which could serve as the basis 
for a diagnosis of PTSD. 

3.  Any current diagnosis of PTSD is not based on a verified 
stressor.

4.  PTSD was not manifested during the Veteran's active duty 
service or for many years thereafter, nor is PTSD otherwise 
related to such service.

5. Cardiovascular disability (to include cerebrovascular 
accident and hypertension) did not originate in service or 
for many years thereafter, and is not otherwise etiologically 
related to service. 




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.305, 4.125 
(2009).

2.  Cardiovascular disability (to include cerebrovascular 
accident and hypertension) was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.305 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

I. Notice

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in September 2007 and January 2008.  This 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence, as 
well as information regarding disability ratings and 
effective dates.  The contents of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In any event, since the Board concludes below 
that the preponderance of the evidence is against entitlement 
to service connection for PTSD and cardiovascular disability, 
any questions as to the appropriate disability ratings and 
effective dates to be assigned are rendered moot.

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the appellant has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The appellant's service personnel and medical records are 
unavailable and, according to the National Personnel Records 
Center, may have been destroyed in a fire that occurred at 
their facility.  In cases where records once in the hands of 
the government are lost, there is a heightened obligation to 
explain the Board's findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In November 2008, the RO made a formal finding that the 
information required to corroborate the claimed stressor was 
insufficient to send to the U.S. Army and Joint Services 
Records Research Center and/or to allow for meaningful 
research of Marine Corps or National Archives and Records 
Administration records, and that any further attempts to 
obtain the needed information would be futile.  In light of 
the extensive efforts undertaken by the RO and outlined in 
their November 2008 memorandum, the Board agrees that no 
additional development is required and any further attempts 
would be futile.  

The Board acknowledges that no VA examination report is of 
record with an etiology opinion specifically addressing the 
Veteran's cardiovascular disability.  However, a VA medical 
examination is not warranted in this case.  In regard to 
service connection claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 
 
Simply stated, the standards of McLendon are not met in this 
case, as the evidence of record fails to indicate that 
cardiovascular disability had its onset in service or is 
otherwise related thereto.  The Veteran is now diagnosed with 
cardiovascular disability; however, there is no competent 
evidence showing that his cardiovascular disability is 
associated with his service or with another service-connected 
disability.  The Board notes that the Veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998).  Furthermore, the Board affords no probative 
weight to the Veteran's medical opinion nexus opinions, as 
they are based on facts provided by the Veteran that have 
previously been found to be inaccurate.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  Nevertheless, the Board finds 
that the record as it stands is adequate to allow the Board 
to decide the case, and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The Board finds that the record, as it stands, 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal and the 
appellant is not prejudiced by a decision on the claim at 
this time.

Laws and Regulations

The Veteran is seeking entitlement to service connection for 
PTSD and cardiovascular disability.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
brain hemorrhage, brain thrombosis, and cardiovascular 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Continuity of symptomatology may be established if a claimant 
can demonstrate: (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R.  § 3.304(f).  With regard to the 
question of whether the Veteran engaged in combat, the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C. § 
1154(b), requires that a Veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  Mere service in a combat 
area or combat zone does not in itself lead to the conclusion 
that an individual engaged in combat.  VAOPGCPREC 12-99 
(October 18, 1999). 

Where there is no combat service, there must be independent 
evidence to corroborate the Veteran's statement as to the 
occurrence of the claimed stressor.  See Doran v. Brown, 6 
Vet. App. 283, 288-89 (1994).  The Veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Further, an opinion by a mental health 
professional based upon a post-service examination of the 
Veteran cannot be used to establish the occurrence of a 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

PTSD - Factual Background and Analysis

In this case, the Veteran contends he is entitled to service 
connection for PTSD.  Specifically, he stated on his 
application (VA Form 21-526, dated in January 2008) that his 
PTSD began in 1945, and stated on his request for information 
(NA Form 13055, dated in March 2008) that his PTSD was 
incurred due to service from 1945 to 1949.

The Veteran has submitted private medical opinions which 
diagnose him with PTSD.  Hence, under the law, the Board will 
consider whether the diagnosis of PTSD can be related to 
service, i.e., is there is credible supporting evidence that 
one or more claimed in-service stressors occurred to support 
a PTSD diagnosis.

The Board will begin by examining the evidence regarding the 
Veteran's claimed guerrilla service, since he stated that his 
PTSD originated in 1945.  The Veteran claimed that he served 
as a guerrilla prior to his enlistment as a New Philippine 
Scouts on February 8, 1946.

In support of the Veteran's contention that he was a member 
of a recognized guerrilla force prior to his verified 
service, the Veteran has submitted a Certificate of Discharge 
from the Commonwealth Army of the Philippines (which states 
that he was discharged on August 15, 1945), an affidavit from 
an individual who claims to have served in the same guerrilla 
group as the Veteran (the Board notes that the record 
contains two affidavits from the same individual with 
different dates), an executed NA Form 13055, and post-service 
medical records.

Significantly, none of these documents in support of the 
Veteran's contention that he was a member of a recognized 
guerrilla are from a United States service department.  
Moreover, the National Personnel Records Center notified VA 
in October 2008 that the Veteran did not have any service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces at any time during the period from April 1942 to 
August 1945.

In Duro v. Derwinski, 2 Vet. App. 530 (1992), the United 
States Court of Appeals for Veterans Claims held that a 
service department determination as to an individual's 
service is binding on VA.  Therefore, the Board finds that 
the Veteran does not have verified service prior to February 
8, 1946, and that any alleged stressor which occurred prior 
to February 8, 1946 cannot serve as a basis for a grant of 
service connection.

The Board has also considered the evidence regarding the 
Veteran's verified service with the New Philippine Scouts 
from February 1946 to January 1949.

The claims file contains a WD AGO Form 53-280 (a Certificate 
of Service), which indicates that the Veteran had active 
service in the Philippine Scouts from February 1946 to 
January 1949.  The document states that the Veteran served as 
a radio operator in the 8147th Service Unit, and that he 
received a World War II Victory Medal and a Philippine 
Independence Ribbon.  However, the Veteran's WD AGO Form 53-
280 specifically states that he did not serve in any battles 
and campaigns, did not incur any wounds in action, and did 
not have any prior service.  Thus, the Veteran's WD AGO Form 
53-280 does not establish that he was engaged in combat.  As 
a result, his statements as to any in-service stressors 
cannot be accepted without further corroboration through 
independent evidence.  See Doran v. Brown, 6 Vet. App. 283, 
288-89 (1994).

The RO sent a request to the National Personnel Records 
Center for the Veteran's service medical and personnel 
records in January 2008.  In February 2008, the National 
Personnel Records Center responded that the Veteran's records 
for his service from February 1946 to January 1949 were fire-
related and unavailable.

The Board notes that the affidavit submitted by a claimed 
fellow guerrilla service member only mentioned the Veteran's 
guerrilla service.

The Veteran also submitted private medical opinions which 
recount the Veteran's claimed service and medical history; 
however, these opinions are only based upon post-service 
examinations of the Veteran and cannot be used to establish 
the occurrence of an in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395-96 (1996).

In November 2008, the RO issued a formal finding memorandum 
regarding the Veteran's claimed in-service stressors.  
Specifically, the RO determined that the information provided 
for corroboration of the stressful events claimed by the 
Veteran was insufficient to send to the U.S. Army and Joint 
Services Records Research Center and/or insufficient to allow 
for meaningful research of Marine Corps or National Archives 
records.  Moreover, the RO determined that all efforts to 
obtain the required information had been exhausted and that 
any further efforts would be futile.  The finding detailed 
the extensive efforts which had been undertaken.  The Board 
also finds that further development though either the 
National Personnel Records Center or the U.S. Army and Joint 
Services Records Research Center would be futile.

Thus, although the Veteran had verified service, there is no 
sufficient documentation to verify a claimed in-service 
stressor.  The Board finds that the evidence does not 
establish that the Veteran engaged in combat; therefore, 
independent, corroborating evidence of an in-service stressor 
was necessary to support an award of service connection, 
which has not been submitted, and all efforts to obtain the 
required information have been exhausted and any further 
efforts would be futile.

In view of the foregoing, there is no verified guerrilla 
service that would entitle the Veteran to VA benefits prior 
to February 8, 1946.  With regard to the Veteran's verified 
service, and even though the Veteran has a diagnosis of PTSD, 
there is no verified in-service stressor to which the 
disorder can be linked, as required by 38 C.F.R. § 3.304(f).  
Therefore, the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
PTSD; the benefit-of-the-doubt rule is inapplicable, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cardiovascular Disability - Factual Background and Analysis

The Veteran claims that he is entitled to service connection 
for cardiovascular disability (to include cerebrovascular 
accident and hypertension).

The Board notes that a February 2008 report from the National 
Personnel Records Center indicates that the Veteran's service 
medical records were among those thought to have been 
destroyed in a fire.  In this regard, the Board notes that 
when records in government custody are lost or destroyed, VA 
has a heightened duty to consider the benefit of doubt 
doctrine, to assist the claimant in developing the claim, and 
to explain its decision.  See Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Russo v. Brown, 9 Vet. App. 46, 51 (1996); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran has offered multiple theories of entitlement, 
including that he had malaria while serving as a guerrilla 
and that his malaria caused and/or aggravated his 
cardiovascular disability during his verified service, and 
that his PTSD caused and/or aggravated his cardiovascular 
disability.  The Board notes that the Veteran has been denied 
service connection for both PTSD (as discussed above) and 
malaria (via a June 2008 RO decision).

On file are private medical records which state that the 
Veteran has received treatment for hypertension from 2001 to 
2008.  The records also document a current cardiovascular 
disability.  Further, records show that the Veteran had a 
cerebrovascular accident in July 2004, which was secondary to 
hypertension.

The Veteran also submitted a private medical opinion, as well 
as an updated report, in connection with his claimed 
cardiovascular disability.  The medical opinion states that 
in June 2004 the Veteran reported experiencing severe pain in 
his nape and frequent headaches for many years, that he would 
treat the symptoms with rest, and that he did not previously 
see a medical treatment because there were no doctors in his 
hometown.  The Veteran also reported that he had malaria 
while he was serving as a guerrilla.  The Veteran further 
reported having many traumatic experiences while serving as a 
guerrilla.  The doctor's opinion states that the Veteran saw 
the doctor in the early part of 2001for hemorrhoids, but that 
he never mentioned hypertension or symptoms of hypertension.  
The doctor also stated that he saw the Veteran on many 
occasions, and that the Veteran would report harrowing 
experiences, but that he never report symptoms of 
hypertension.  During the examination, the Veteran's blood 
pressure reading was 160/100.  The doctor concluded that the 
Veteran's hypertension most likely stemmed from his traumatic 
experiences during the war (World War II).  The doctor 
provided an updated report, and concluded that the Veteran's 
stroke (secondary to hypertension) was a result of his 
prolonged effect of malaria (a probable cause of 
hypertension) during his combat experiences during the war.

The post-service evidence is silent for any reference to 
cardiovascular disability until 2001.  The lack of any post-
service medical treatment until approximately fifty-two years 
after leaving active duty is probative to the issue of 
chronicity of the disability.  See generally Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

Although the Veteran attempts to link his current 
cardiovascular disability to service, as a lay person, the 
Veteran is not competent to opine on medical matters such as 
the etiology of medical disorders.  Accordingly, the 
Veteran's lay statements as to etiology are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  Furthermore, to the extent he intends to suggest his 
cardiovascular problems are related to PTSD and malaria, the 
Board finds his account to be inconsistent with the previous 
findings, including the Board's decision denying entitlement 
to service connection for PTSD (as discussed above) and the 
RO's June 2008 rating decision denying entitlement to service 
connection for malaria.  As a lay person, the Veteran is 
competent to report symptoms he experienced.  To the extent 
he intends to suggest he has had cardiovascular symptoms 
since service, the Board assigns such evidence little 
probative value.  Such statement, made many years after the 
fact during the course of seeking monetary benefits, are not 
supported by the overall evidence.  In fact, the Veteran's 
account in this regard appears to be inconsistent with the 
other evidence of record, including the private medical 
opinion which states that the doctor saw the Veteran in the 
early part of 2001for hemorrhoids, but that he not mention 
hypertension or describe any symptoms of hypertension.  The 
Board also again notes the long period after service with no 
pertinent complaints. 

The Board also affords no probative weight to the Veteran's 
private medical nexus opinions which relate his current 
cardiovascular disability to his service.  The Board finds 
that the medical opinions are based on history reported by 
the Veteran which, for reasons discussed in the preceding 
paragraph, the Board declines to accept as persuasive.  The 
opinions are based on the Veteran having had malaria during 
service and having had engaged in combat, and as already 
noted, the record does not support either contention.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that 
the Board may reject a medical opinion that is based on facts 
provided by the veteran that have previously been found to be 
inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (stating 
that the Board must evaluate the credibility and weight of 
the history upon a medical opinion is predicated). 

In sum, there is no persuasive evidence showing a 
cardiovascular disability in service, no post-service 
evidence of any cardiovascular disability until decades after 
service, and no persuasive evidence linking any 
cardiovascular disability to service.  In view of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for cardiovascular disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and service connection for cardiovascular disability is not 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


